Collins, J.
The sole question in this case is the sufficiency, as between the lien claimants and the owner of the property, of the lien statement filed by the former, under Laws 1889, ch. 200. In plaintiffs’ affidavit it was averred that the amount of their claim was owing “for labor performed and for skill and material furnished in the erection and construction of the basement of a certain school building known and to be known as the ‘Hardy Hall,’ situated on property hereinafter described. * * * That the said Hardy Hall basement is situated on the northwest quarter of the southwest quarter of section twenty-eight, in township fifty (50) north, of range fourteen (14) west, in St. Louis county, state of Minnesota.”
The only error of description was that the basement should have been described as situated on the northeast quarter, instead of the northwest quarter, of the southwest quarter of said section twenty-eight.
*118The court below found, among other facts, that the respondent corporation was the owner of the forty acres described in the lien statement, and also the owner of the forty acres adjoining on the east, upon which the foundation or basement was actually constructed, at the time of such construction, and still remains such owner; that said lands were and are situated within the corporate limits of the city of Duluth; that in said city, during the time of the performance of the work by plaintiffs, said foundation or basement was well and generally known and called the “Hardy Hall,” and “Hardy Hall Site,” and that said foundation or basement was constructed with the knowledge^!' the respondent, but without its consent.
Laws 1889, ch. 200, § 9, provides that “the validity of the lien shall not be affected by any inaccuracy in the statement relating to the property to be charged with it, if such property can be reasonably recognized from the description” given; so that the question resolves itself into the simple inquiry whether the property on which the lien was sought to be established could be reasonably recognized from the description found in the lien statement, notwithstanding the inaccuracy in locating the foundation or basement on the west forty instead of on the east forty of an eighty-acre tract of land owned by the appellants. .We think the court below erred when holding that it could not, and that the description in the statement was fatally defective. Formerly courts were inclined to great strictness when construing lien statements, and especially when determining the sufficiency of description of the property to be charged, but the doctrine now is that, as statutes conferring the right of lien are highly remedial in their nature, a liberal construction is demanded, in order that the objects in view in their enactment be not defeated. Recent legislation is all in the direction of doing substantial justice between the parties, without reference to technicalities in any of the preliminary proceedings. Speaking particularly of the case now before us, it must be borne in mind that the rights of third parties who might have been misled or actually deceived by an insufficient or erroneous description found upon the records, and thereby become entitled to the protection afforded by the registry laws, are not involved. The present controversy is solely between the lien claimants *119and the party owning the property at the time and on which the improvement was made, as well- as that on which it was erroneously said to have been made. It has been held by this court, following the well-settled rule elsewhere, that, if there appear enough in the description to enable a party familiar with the locality to identify the premises intended to be described with reasonable certainty, to the exclusion of other premises, it will be sufficient, and that it is enough that the description as found in the statement points out and indicates the premises so that, by applying it to the land, it can be found and identified; and also that less certainty of description is required in the case of affidavits for liens than in deeds of conveyance. Russell v. Hayden, 40 Minn. 88, (41 N. W. Rep. 456;) Northwestern, etc., Co. v. Norwegian, etc., Seminary, 43 Minn. 449, (45 N W. Rep. 868;) Nystrom v. London & N. W. Am. Mtg. Co., 47 Minn. 31, (49 N. W. Rep. 394.) This rule was adopted prior to the enactment of Laws 1889, eh. 200, § 9, supra, which, if anything, requires descriptions to be more liberally construed than theretofore. It is also a rule for the determination of all cases, including those in which the rights of third parties have intervened. Now, armed with the description found in plaintiffs’ statement, could a person familiar with the locality have failed to identify the premises intended to be described with reasonable certainty,- to the exclusion of others ? We think not. To use the words of the present statute, .the property could have reasonably been recognized from the description contained in the statement. And it is very evident that the respondent could not have misunderstood it, or have been misled by the inaccuracy. There was the allegation that plaintiffs’ claim was for labor performed and materials furnished in the erection and construction of the basement of a certain school building known and to be known as the “Hardy Hall,” situated upon property thereafter to be described. The description accurately stated the county, township, range, and section. More than this, the quarter section was correctly designated on which the basement was located, the court finding that through a clerical error and inadvertence the wrong forty acres of the quarter section had been mentioned; and also finding, as before stated, that in the city where situate, and at the time of *120its construction, the foundation or basement in question was generally called and known as the “Hardy'Hall,” or the “Hardy Hall Site.” No one would hesitate, if called upon to identify the premises intended to be described, or would fail to point out the same, or to recognize the real property sought to be charged with the lien, when examining the description contained in the statement. Any person familiar with the locality would know with reasonable certainty what premises were intended, to the exclusion of all others, and, if familiar at all with the boundary lines of the eighty acres owned by respondent, would at once discover the inaccuracy, out of which so much is attempted to be made.
We need not make special reference to the many cases cited in appellants’ brief, in which very general descriptions of real property have been held adequate in actions to establish and foreclose mechanics’ liens. Many of these cases have been commented upon in the recent case of Cole v. Custer County, etc., Ass’n, (S. Dak.) 52 N. W. Rep. 1086. In a contest between these plaintiffs and the respondent — owner of the land where the work was performed and materials furnished, and still the owner — the premises were described with sufficient certainty, notwithstanding the error in describing the forty acres on which the foundation or basement was built. See Russell v. Hayden, supra; Brown v. La Crosse Gaslight & Coke Co., 16 Wis. 555; De Witt v. Smith, 63 Mo. 263; McNamee v. Rauck, 128 Ind. 59, (27 N. E. Rep. 423;) Willamette Steam Mills Co. v. Kremer, 94 Cal. 205, (29 Pac. Rep. 633;) Seaton v. Hixon, 35 Kan. 663, (12 Pac. Rep. 22;) Martin v. Simmons, 11 Colo. 411, (18 Pac. Rep. 535;) Harker v. Conrad, 12 Serg. & R. 301. Also McAllister v. Welker, 39 Minn. 535, (41 N. W. Rep. 107.)
Order reversed, and ease remanded for further proceedings in accordance with the demand for relief found in the complaint.
(Opinion published 53 N. W. Rep. 1063.)